Citation Nr: 1715498	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-11 019	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease, i.e., arthritis, of the left ankle prior to February 24, 2014, and a rating higher than 20 percent since.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claims of entitlement to service connection for left ankle and left knee arthritis and assigned 10 percent initial ratings for each.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award.  This will compensate the Veteran for the variance in the severity of his service-connected disability.).

In February 2014, in support of his claims for higher initial ratings for these disabilities, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is of record.

In July 2014, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development - including especially to obtain all relevant VA clinical records dated from January 30, 2012, to the present, also from Advantage Health & Wellness Center since the Board could not access these records from the CD-ROM that had been provided, and then to have the Veteran undergo a VA compensation examination reassessing the severity of her disabilities.


In an October 2014 rating decision since issued, the Appeals Management Center (AMC) increased the rating for the left ankle disability from 10 to 20 percent, but only retroactively effective as of February 24, 2014 (the date of the Veteran's videoconference hearing before the Board).  She continued to appeal, requesting an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise.).  So this claim now concerns whether she was entitled to an initial rating higher than 10 percent prior to February 24, 2017, and whether she has been entitled to a rating higher than 20 percent since.  She also has continued to appeal for an initial rating higher than 10 percent for her left knee disability, which the AMC continued to deny in an October 2014 Supplemental Statement of the Case (SSOC).

Regrettably, these claims require even more development before being decided on appeal, so the Board is again REMANDING them to the AOJ.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in developing the facts pertinent to these claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A.  

During the time since the Board's previous remand, a precedential opinion that directly impacts on this case was issued by the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range-of-motion testing under 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  The September 2014 VA examinations, performed pursuant to the Board's July 2014 remand, do not comply with Correia since that examination occurred before Correia was handed down.  Another examination addressing this deficiency therefore is necessary to comply with this precedent decision.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Arrange for an orthopedic examination of the Veteran re-assessing the severity of her service connected left knee and left ankle disabilities.  

(a)  In particular, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must include range-of-motion testing on BOTH active and passive motion with limitations due to pain and in weight-bearing and nonweight-bearing noted, and the range of the opposite (undamaged) joints must be tested as well.  If this testing cannot be completed, the examiner must explain why that is so.  

(b)  Regarding each disability, the examiner also must express an opinion as to whether there would be additional functional impairment, including additional limitation of motion, on repeated use or during flare-ups.  If this determination is not possible without resorting to mere speculation, the examiner must explain why that is so. 

The examiner must provide rationale for all opinions expressed, preferably citing to clinical findings or evidence in the record.

2.  Then readjudicate these claims in light of this and any other additional evidence.  If either claim continues to be denied, or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

